Order entered April 8, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-17-00823-CR

                         WILLIE MAURICE HERVEY, JR., Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                             On Appeal from the 89th District Court
                                    Wichita County, Texas
                                Trial Court Cause No. 57,785-C

                                            ORDER
          This case was submitted on February 20, 2019.

          On March 28, 2019, appellant Willie Hervey Jr., filed a pro se “Motion for Extension of

Time to File Supplemental/Amended Appellant’s Brief.” Appellant stated in this motion that

“the appellate attorneys’ representation was terminated sometime before the Appellees Brief was

due in 9-6-18. Therefore, the Appellees were not supposed to submit their brief until, Appellant,

could have retained counsel, and the previous attorneys’ brief could have been withdrawn.”

Appellant seeks a 90 day extension to supplement/amend his previous brief. Appellant does not

state in his motion whether he intends to hire new counsel or file a supplemental/amended brief

pro se.
           A brief was filed for appellant in this Court on June 6, 2018, by attorney Niles Illich. The

State filed a response brief on September 6, 2018. Mr. Illich filed a reply brief for appellant on

September 19, 2018.

           No motion to substitute appellant’s counsel has been filed in this Court, nor has this

Court received a motion for appellant’s counsel to withdraw. TEX. R. APP. P. 6.5. And because

appellant is represented by counsel, he is not entitled to hybrid representation. See Miniel v.

State, 831 S.W.2d 310, 313 n.1 (Tex. Crim. App. 1992). Accordingly, appellant’s motion is

DENIED.

           We DIRECT the clerk to send copies of this order to appellant and to counsel for all

parties.



                                                         /s/    LANA MYERS
                                                                PRESIDING JUSTICE